Citation Nr: 1720340	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-03 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to August 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before a Decision Review Officer (DRO) in January 2010 and before the undersigned Veterans Law Judge (VLJ) during a January 2015 Travel Board hearing in St. Petersburg, Florida. Transcripts of the hearings are of record.

In April 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. The case was remanded again in May 2016 for additional development.  The claim has now been return to the Board for adjudication. 


FINDINGS OF FACTS

1. The preponderance of the evidence shows that the Veteran's left knee disability is not etiologically related to his military service. 

2. The preponderance of the evidence shows that the Veteran's right knee disability is not etiologically related to his military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 

2. The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

A March 2009 letter from the RO provided notice of the evidence required to substantiate the claim for service connection for a bilateral knee disability. 
VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in obtaining service medical records, treatment records and providing medical examinations when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO obtained the Veteran's service treatment records and post-service VA treatment records. The Board notes that the record contains numerous statements concerning the Veteran's private medical treatment records. The Board has twice remanded this appeal in order for the Veteran to either obtain those records or provide fully completed authorization forms that would allow VA to obtain the Veteran's private medical records. VA has provided the Veteran with medical record authorization forms; the Veteran returned incomplete forms to VA. In May 2016, at the request of the Veteran's representative the Board remanded this appeal to allow the Veteran to fully complete the authorization forms. The Veteran responded in October 2016 requesting an additional 90 days to complete the forms. To date the Veteran has not provided any completed medical record authorization forms or provided treatment records. The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded a VA examination in June 2009. That examination is of record. 

Also of record and considered in connection with this appeal is the transcript from the Veteran's January 2010 DRO hearing and a January 2015 hearing before the undersigned VLJ. The Veteran was provided an opportunity to set forth his contentions with respect to the issue for service connection for a bilateral knee disability, during the hearing before the undersigned Veterans Law Judge. In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the RO DRO or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the January 2015 Board hearing the undersigned VLJ enumerated the issues on appeal on which the Veteran sought to testify. Also information was solicited regarding a nexus between an injury in service and the Veteran's current bilateral knee disability. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. Id. at 497. As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103 (c)(2), and the hearing was legally sufficient.
 
Accordingly the Board finds that the VA has met its duty to assist the Veteran with his claim.

II. Service Connection for a Bilateral Knee Disability

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). The second and third elements may be established by showing continuity of symptomatology for certain specified diseases. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b). 

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. The disease need not be diagnosed within a presumptive period, it must be shown by acceptable medical or lay evidence, that there were characteristics manifestations of the disease to the required degree during that time. Id. 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his or her current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104 (a). Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89  (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

The Veteran had active service from June 21, 1976 to August 06, 1976. In the Veteran's October 1975 entrance examination the Veteran's only noted issue was his pes planus. The Veteran's service treatment records show a complaint of bilateral knee pain on June 28, 1976. At that time, the Veteran reported that he had had both knees "crushed" six months earlier; that he had been seen by a physician who advised him to have surgery if his knees worsened. His service treatment records note that his right knee examination is essentially negative. The Veteran had no pain on motion, no swelling, appeared to be good and tight, and good quadriceps strength. The Veteran's left knee examination showed that he had slight weakness in quadriceps muscles, otherwise no swelling and no pain and tenderness. X-rays of both knees show they were within normal limits. The Veteran's left knee had a positive McMurray test. The Veteran reportedly stated that he wanted to go home. The Veteran's treatment records indicate that the Veteran was discharged from service in August 1976 for apathy. In August 1976, before the Veteran was discharged, the Veteran's treatment records note that the Veteran had no defects that would disqualify him from performance of duties or entitle him to disability benefits because the Veteran had not suffered any injuries or illnesses during the period of active duty, other than treatment for bilateral knee and bilateral feet. 

The record contains VA treatment records from December 2008. VA treatment records show that the Veteran complained of left knee discomfort. The Veteran reported that he had an arthroscopy in 1980, 1985, and 2007. In January 2009, VA treatment records report a history of arthrosis of the left knee. The Veteran reported that his knee would not support his weight. The Veteran reported that the onset of his knee symptoms was in the 1980s. In February 2009, the Veteran had an MRI on his left knee, which indicated that the Veteran had an abnormal posterior horn that could be postsurgical. The MRI also showed partial tears in the lateral patellar retinaculum attachment to the patellar, LCL, and MCL. In a June 2009, VA treatment records notes that the Veteran had mild degenerative joint disease in the right knee. In July 2009, a friend of the Veteran notified a VA treatment facility that the Veteran went to a private hospital for a knee replacement. In July 2009, the Veteran reported that he initially injured his knee during recruitment training and that he was treated and discharged after 9 1/2 months. 

In November 2010, VA treatment records note that the Veteran has osteoarthritis of the right knee. In a March 2011 VA ambulatory care note, the Veteran was diagnosed with bilateral degenerative joint disease.  In July 2011, the Veteran reported that he had persistent chronic pain as a teenager and that he reinjured his knee in the military. In January 2012, the Veteran stated that he was told that he had no cartilage in his right knee and that, similar to his left, would require a total knee replacement. 

In a post-operative examination of the left knee in June 2007, the Veteran's private physician reported that the Veteran underwent a left knee arthroscopy. The Veteran had normal physiological flexion and extension range of motion for his age and body habitus.  He stated that the Veteran used a cane. The private physician diagnosed the Veteran with obesity and osteoarthrosis in the primary localized lower leg. The physician advised weight loss. 

In August 2009, a private physician wrote a letter describing the Veteran's left knee condition. The private physician stated that after the Veteran's left total knee replacement, he was feeling surprisingly well. The private physician stated that the Veteran's knee problem began as he stated in his history, with an injury in service. 

In June 2009, the Veteran underwent a VA examination. During the examination the Veteran reported that he injured his left knee when he fell while running during basic training. He stated he underwent an arthrosporic surgery on the left knee for medial meniscus in March 2007. The Veteran stated his left knee had been worse since surgery with increased pain. The Veteran stated that he was scheduled for a total knee replacement in July 2009. Concerning the Veteran's right knee, the Veteran reported that the issue in his right knee had its onset in the 1980s after he hyperextended his knee. The Veteran underwent arthroscopic surgery for debridement and partial medial meniscectomy. He stated he had another arthroscopic surgery in the mid-1980s when his right knee did not improved. The Veteran felt the pain in his right knee increased due to his left knee condition which caused him to overuse and compensate with the right knee. The Veteran also reported that at one time he weighed 440 pounds. 

The examiner diagnosed the Veteran with a right knee medial meniscus tear and meniscectomy with degenerative joint disease. The examiner also diagnosed the Veteran with a left knee medial meniscus tear with a medial meniscectomy, degenerative joint disease, and partial LCL and MCL tears. The VA examiner opined that the Veteran's bilateral knee condition is not caused by or a result of an injury in service. The examiner reasoned that diagnostic testing after the Veteran's reported bilateral knee pain in service was negative in the right knee and the only finding in the left knee was positive a McMurray test and a negative x-ray. The examiner stated that a review of all available evidence does not support the Veteran's current bilateral knee conditions had a relationship with his military service. The examiner reasoned that from the time the Veteran entered service through the years revealed limited records in service, no residuals, and long gaps of time without documentation. The examiner also stated that the Veteran's weight issue could cause the joints to deteriorate.  

In January 2010, the Veteran testified at a DRO hearing. The Veteran stated that during a basic training five mile maneuver morning march he fell and tore his left knee. He stated he hit some loose dirt after running over a hill and heard ripping sound and fell on his knee. The Veteran stated that he was put on light duty. The Veteran stated that three days after being put on light duty he was told to sign a piece of paper and he was out of service. The Veteran stated that in 1977 he saw an orthopedic surgeon who diagnosed the Veteran with a meniscus or ligament tear. He stated that he had his first arthroscopic surgery in 1977. The Veteran stated that he was given a walking brace, a cane, and crutches. The Veteran stated he completed six months of therapy and then a year after he completed therapy he followed up with further knee therapy. The Veteran stated that the injury prior to service that injured his feet did not affect his knees. The Veteran testified that in 1983 his left knee gave out. He stated he went to the hospital and was given a brace with a cane. The Veteran stated that in the 1980s he had an arthroscopy on his right knee. The Veteran stated that somewhere around 1990 his knee was scoped and eventually had his knee replaced in 2008. The Veteran stated that his right knee disorder is caused by his left knee disorder because he favored his right knee. 

The Veteran also testified at a January 2015 Board hearing. In that hearing the Veteran stated that he while in service he injured his knee running down a hill on a twenty mile march. The Veteran stated that the military diagnosed him with a meniscus tear in the left knee and that the right knee was beginning to tear. The Veteran stated that he was discharged from service 10 to 30 days after the incident and he began seeing a private medical professional shortly after. The Veteran stated that he had an arthroscopy of his left knee and had his right knee x-rayed in 1976 at Mansfield Hospital. He was told that his left knee would need surgery. The Veteran stated that in the 1980 he had an arthroscopy of his right knee and that he was told that he no longer had cartilage in his right knee. 

The Veteran stated in a September 2015 letter that there is no record of treatment before 1979 because there was no injury to his knee. He stated that he was treated at Mansfield Hospital in 1983, and by two private physicians in 2007 and 2008 in Florida. 

As an initial matter the Board finds that the available records do not show that Veteran to always be an accurate historian of his injury or treatment. The Veteran stated in service treatment records that he had a previous knee injury and that it was reinjured, however the Veteran testified several times that the pre-service injury only affected his feet. The Veteran also testified that he underwent an arthroscopy and a x-ray of his knees at Mansfield Hospital, but in a September 2015 letter, the Veteran stated he did not receive treatment at Mansfield until 1983; and that there are no medical records of his knee prior to 1979. Based on the above, the Board finds the accuracy of the reported history to be somewhat in question. See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); Dalton v. Nicholson, 21 Vet. App. 23, 38  (2007); see also Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). In this case, the events occurred many years ago.

Although not dispositive of this issue, the Board notes that there are no medical records following service until June 2007. At no point prior to June 2007 did the Veteran report a history of a bilateral knee condition. The Board notes that the Veteran through several lay statements described the medical history of his bilateral knee treatment since leaving service. The lay statements included a history of several minor surgeries, a left knee reconstruction surgery, and physical therapy for his knees, which would be documented in the Veteran's private treatment records. However, the Veteran did not provide VA with the fully completed medical authorization forms to allow VA to obtain these records nor did he provide the records himself. Since the Board found that the Veteran is not entirely an accurate historian and there are no medical records that potentially corroborate the Veteran's assertions, the Board finds the Veteran's lay statements that describe his bilateral knee treatment not supported by the available record and therefore are not probative of the issue in this case.

The Board finds that the Veteran's private physician that provided the August 2009 opinion that the Veteran's knee condition was caused by service competent and credible. However, the Board assigns this opinion only some probative weight. The private physician's opinion that the Veteran's left knee is related to service was based on the Veteran's statements to the doctor and not a fully formed etiological opinion based on the complete record including the Veteran's report that he had injured both knees prior to service and that such injury required medical consultation with a private examiner. The Board finds that the June 2007 examination was competent and credible. The VA examiner provided an opinion based on treatment records in the record and the Veteran's reported history. The Board finds that the VA examination holds probative weight. The Board finds that June 2009 VA examination is more probative than the private medical opinion in August 2009 which appears to be based on an incomplete history. 

The Board finds that the Veteran has a current bilateral knee disability and there was an in-service complaint of bilateral knee pain of one week's duration with a report of a history of a crushing type injury prior to service with treatment. However, the Board finds that there is no nexus between the Veteran's current bilateral knee disability and his in-service injury because the most probative credible evidence of record indicates that the Veteran's claimed disability is less likely than not related to service. Similarly, because the Board does not find that left knee disability to be of service-origin, the Board also does not find that secondary service connection for a right knee disability is in order. 38 C.F.R. § 3.310 (2016).

The Board also notes that the Veteran has a current diagnosis of degenerative joint disease in both knees. The presumption of service connection for arthritis requires that the Veteran serve on active duty continuously for 90 days. 38 C.F.R. § 3.307(a). The Veteran served on active duty from June 21, 1976 to August 6, 1976, 46 days total. Therefore, because the Veteran served less than 90 days, analysis of presumptive service connection for degenerative joint disease is not required. 

For the reasons set forth above, the Board finds that there is a preponderance of the evidence against finding that a left knee disability and a right knee disability incurred in service. The benefit-of-the-doubt rule does not apply, and entitlement to service-connection for a left and right knee disability is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.


ORDER


Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


